Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The following NON-FINAL Office Action is in response to application 16/063,692 filed on 08/21/2018. This communication is the first action on the merits.

Status of Claims
Claims 1-6 are currently pending and have been rejected as follows.

Priority
Applicant’s domestic benefit claim to PCT/JP2016/087677 filed 12/16/2016 is acknowledged.
Applicant’s claim of foreign priority to application JP 2015-245436 filed 12/16/2015 is acknowledged. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.	Applicant’s claim of foreign priority to application JP 2015-245437 filed 12/16/2015 is acknowledged. It is noted, however, that applicant has not filed a certified copy of the JP 2015-245437 application as required by 37 CFR 1.55.

IDS
The information disclosure statement filed on 10/02/2020, 12/06/2019, 08/08/2019, 02/12/2019, and 06/08/2018 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and are considered by the Examiner. 

Claim Interpretation
Claim 4 recites “an abnormality learning unit that performs learning intended for acquiring information effective for preventing or eliminating the specified abnormality on the basis of the cultivation information” and Examiner notes for clarity of the record that “intended for acquiring information effective for preventing or eliminating the specified abnormality on the basis of the cultivation information” is understood to be a mere intended use of the “learning” performed by the “abnormality learning unit” and thus has no patentable weight/ cannot provide a patentable distinction (e.g. see MPEP 707.07(f), FP 7.37.09: “a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.”; MPEP 2111.04(I): “However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”; MPEP 2114(II): “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.”; MPEP 2111.02(II)). 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are in claims 1-4:
a cultivation information acquisition unit that acquires cultivation information indicating a status of each plant cultivated by each of a plurality of users
a growth model generation/update unit that generates or updates a growth model optinmal for each environment in which the plant is placed on the basis of the cultivation information acquired by the cultivation information acquisition unit
a cultivation assistance unit that generates cultivation assistance information used when an assistance target user cultivates the plant on the basis of the cultivation information indicating the status of the plant cultivated by the assistance target user acquired by the cultivation information acquisition unit and the growth model.
a growth model selection unit that selects, in a case in which each of the plurality of users is desired to cultivate one or more species of plants, the growth model of each of the one or more species of plants serving as a target from a plurality of growth models stored in advance on the basis of at least one of a plant name, a harvest period, and a recipe of a dish; and 
a cultivation schedule generation unit that generates a cultivation schedule optimal for each of the plurality of users on the basis of the growth model selected by the growth model selection unit.
a relevant information generation unit that generates plant relevant information serving as information related to the plant cultivated by each of the plurality of users for each of the plurality of users.
a keyword detection unit that detects a keyword related to an abnormality of the plant cultivated by the user from content of a message transmitted by each of user terminals operated by each of the plurality of users; 
an abnormality specifying unit that specifies a plant having an abnormality among the plants cultivated by the user who transmits a message including the detected keyword and specifies a type of the abnormality from the cultivation information of the plant; and 
an abnormality learning unit that performs learning intended for acquiring information effective for preventing or eliminating the specified abnormality on the basis of the cultivation information.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 recite limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as described above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, Applicant’s disclosure fails to clearly link the “units” with a corresponding structure and instead merely recites that the “units”, e.g. functional blocks described in Fig. 7, “may” be implemented as hardware and/or software (Spec1: [0223]: “Further, one functional block may be constituted by a single piece of hardware, a single piece of software, or a combination thereof.”). Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a “device”, “method”, and “non-transitory computer readable medium” for helping user(s) cultivate plants by providing cultivation assistance based on generating optimal plant growth models. Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely a “device” (claims 1-4), “method” (claim 5), and “non-transitory computer readable medium” (claim 6).
Step 2A – Prong 1: The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims  1, 5, and 6:
…acquires cultivation information indicating a status of each plant cultivated by each of a plurality of users; 
…generates or updates a growth model optimal for each environment in which the plant is placed on the basis of the cultivation information acquired…; 
… generates cultivation assistance information used when an assistance target user cultivates the plant on the basis of the cultivation information indicating the status of the plant cultivated by the assistance target user acquired … and the growth model.  
Dependent claims 2-4 recite the same or similar abstract idea(s) as parent independent claim 1 and set froth additional steps that further recite the abstract idea(s) including:
…selects, in a case in which each of the plurality of users is desired to cultivate one or more species of plants, the growth model of each of the one or more species of plants serving as a target from a plurality of growth models stored in advance on the basis of at least one of a plant name, a harvest period, and a recipe of a dish; (claim 2)
…generates a cultivation schedule optimal for each of the plurality of users on the basis of the growth model selected…(claim 2)
…generates plant relevant information serving as information related to the plant cultivated by each of the plurality of users for each of the plurality of users. (claim 3)
…detects a keyword related to an abnormality of the plant cultivated by the user from content of a message [from] each of the plurality of users (claim 4)…
…specifies a plant having an abnormality among the plants cultivated by the user who [sent] a message including the detected keyword and specifies a type of the abnormality from the cultivation information of the plant; (claim 4)
…performs learning intended for acquiring information effective for preventing or eliminating the specified abnormality on the basis of the cultivation information. (claim 5)
The identified limitations in claims 1-6 falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claims are found to correspond to the category of:
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” as the claims recite steps directed to managing user plant cultivation activities including providing cultivation assistance and optimal cultivation schedules based on growth models, e.g. rules or instructions, and communication and information from other users, e.g. having similar cultivation interests and environments, i.e. providing social or teaching activities/assistance, (e.g. Spec: 217-219; Fig. 33-36, 42: e.g. learning what a diseased plant looks like based on community messages requesting/providing cultivation assistance, e.g. “Is This Sick?”, “Maybe”, e.g. 219: “In step S106, the abnormality specifying unit 912 causes information related to the specified abnormality to be displayed in a message within the user community. Specifically, for example, it is possible to causes a message “it is suffering from the powdery mildew” by the expert to be displayed as the cultivation assistance information.”);
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the claims recite steps that include mere data observations, evaluations, judgements and/or opinions capable of being performed mentally and/or using pen and paper. 
Step 2A – Prong 2: Claims 1-6 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the claims recite the additional elements of:
“An information processing device” comprising “units” for performing the claimed steps (claims 1-4), the method “executed by an information processing device” (claim 5), and “A non-transitory computer readable medium storing a program causing a computer that controls an information processing device to execute a control process comprising:” (claim 6), however the aforementioned elements at most amount to generic components of a general purpose computer used to merely “apply” the abstract idea (MPEP 2106.05(f)) and thus fails to integrate the recited abstract idea into a practical application;
Analyzing content of “a message transmitted by each of user terminals operated by each of the plurality of users” and “by the user who transmits a message”, however the mere sending and receiving of messages between users by transmitting them between user terminals [over a network] at most amounts to mere insignificant extra-solution activity, e.g. data gathering activity, (MPEP 2106.05(g)) and thus fails to integrate the recited abstract idea into a practical application. 
Step 2B: Claims 1-6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)) and performs insignificant extra-solution activity, e.g. data gathering, (MPEP 2106.05(g)) which is further merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to helping user(s) cultivate plants by providing cultivation assistance and relevant cultivation information and schedules to user(s) based on growth models and communication with other users in a cultivation community. 
	Claims 1-6 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

	Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.











Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izumihara Hyogo et al. JP2013165687A (cited by Applicant in the IDS filed 08/08/2019, paragraph numbering and citations are to the translated version provided by Applicant filed 08/08/2019) (hereinafter “Izumihara”).

Claim 1,
Izumihara teaches: An information processing device that assists in cultivating a plant, comprising: (Fig. 1-2; [0087]; [0011]; [0023])
a cultivation information acquisition unit that acquires cultivation information indicating a status of each plant cultivated by each of a plurality of users; ([0005];  claim 9: “User data including input data input by a user, plant data related to a plant cultivated by the user, and measurement data indicating a cultivation environment of the plant measured for the plant is acquired for a plurality of users.”; [0039]: The acquisition unit 111 is a unit that acquires user data. The acquisition unit 111 acquires user data (input data, plant data, post data, and measurement data) transmitted from the communication terminals 200 and 500 and the sensor unit 300 via the communication unit 130. The acquisition unit 111 can also read and acquire user data once recorded in the storage unit 120 after acquisition, if necessary.; [0030]: That is, the growth level can correspond to both input data and plant data)
a growth model generation/update unit that generates or updates a growth model optimal for each environment in which the plant is placed on the basis of the cultivation information acquired by the cultivation information acquisition unit; (Fig. 7; [0033]-[0036], [0033]: FIG. 7 is a diagram illustrating standard cultivation data. The standard cultivation data is data in which the cultivar, cultivation region, cultivation phase, standard growth level, standard moisture content, standard sunshine amount, standard soil temperature, standard temperature, and standard advice are associated with each other. The memory | storage part 120 has memorize | stored such standard cultivation data for every cultivation variety, every cultivation area, every month.; [0036]: The standard growth level, standard moisture content, standard sunshine amount, standard soil temperature, and standard temperature values are statistically determined in advance,)
a cultivation assistance unit that generates cultivation assistance information used when an assistance target user cultivates the plant on the basis of the cultivation information indicating the status of the plant cultivated by the assistance target user acquired by the cultivation information acquisition unit and the growth model.  ([0057]:   In addition, the server apparatus 100 compares a user's measurement data and standard cultivation data, and when the significant difference has arisen among these, the individual advice according to the difference is provided for every user. For example, when the water content of the measurement data is less than the standard water content of the standard cultivation data, the server device 100 may display advice such as “Please increase watering a little more” in the posted data area A3 or the news area A4. Is possible; [0037])

Claims 5 and 6 recite the same or substantially similar claim limitations as independent claim 1 merely further reciting “An information processing method executed by an information processing device, comprising:” (claim 5) and “A non-transitory computer readable medium storing a program causing a computer that controls an information processing device to execute a control process comprising:” (claim 6) which are clearly taught by Izumihara (e.g. Fig. 1-2; [0087]; [0011]; [0023]) describing implementing the described method(s) on a computer system and thus claims 5 and 6 are similarly rejected under 35 U.S.C. 102 as being anticipated by Izumihara for the same reasons as described for representative claim 1. 


Claim 2,
Izumihara further teaches: 
a growth model selection unit that selects, in a case in which each of the plurality of users is desired to cultivate one or more species of plants, the growth model of each of the one or more species of plants serving as a target from a plurality of growth models stored in advance on the basis of at least one of a plant name, a harvest period, and a recipe of a dish; ( [0057]:   In addition, the server apparatus 100 compares a user's measurement data and standard cultivation data, and when the significant difference has arisen among these, the individual advice according to the difference is provided for every user.;  [0033]: The memory | storage part 120 has memorize | stored such standard cultivation data for every cultivation variety, every cultivation area, every month.; [0036]: The standard growth level, standard moisture content, standard sunshine amount, standard soil temperature, and standard temperature values are statistically determined in advance,; [0037]:   The standard advice is data indicating standard advice when the cultivar indicated by the standard cultivation data is cultivated in the cultivation region and the cultivation phase indicated by the standard cultivation data.; [0041]-[0045]: that users are classified into groups by identical plant type (i.e. plant name), cultivation area/conditions, growth level and growth period and information for every group classified is distributed to the users belonging to the group classified; [0056]:    The server device 100 may display information addressed to a specific group in the news area A4 so that the information can be shared among users of the group.)
a cultivation schedule generation unit that generates a cultivation schedule optimal for each of the plurality of users on the basis of the growth model selected by the growth model selection unit.  ([0037]:  Standard advice, for example, “Add your fertilizer soon” or “Please be careful about powdery mildew at this time”, for example, and generalized data that should be noted during the cultivation phase Is.; [0056]:   The news area A4 is an area for displaying new arrival information. The news area A4 may display information (for example, standard advice) from the provider of this service, but another user other than himself / herself updates the diary or asks a question. You may notify that. The server device 100 may display information addressed to a specific group in the news area A4 so that the information can be shared among users of the group.; [0057]:   In addition, the server apparatus 100 compares a user's measurement data and standard cultivation data, and when the significant difference has arisen among these, the individual advice according to the difference is provided for every user. For example, when the water content of the measurement data is less than the standard water content of the standard cultivation data, the server device 100 may display advice such as “Please increase watering a little more” in the posted data area A3 or the news area A4. Is possible; [0041]-[0045]: that users are classified into groups by identical plant type (i.e. plant name), cultivation area/conditions, growth level and growth period and information for every group classified is distributed to the users belonging to the group classified)

Claim 3, 
Izumihara further teaches: further comprising, a relevant information generation unit that generates plant relevant information serving as information related to the plant cultivated by each of the plurality of users for each of the plurality of users. (Abstract: “To share information between appropriate users regarding cultivation of a plant”; [0006]-[0008] and  [0041]-[0045] describing distributing data to users grouped having common plant cultivation; [0056]: “The server device 100 may display information addressed to a specific group in the news area A4 so that the information can be shared among users of the group”; [0050]: In other words, the help function is a function for delivering post data including a question from a user to other users belonging to a group common to the user.)
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
Izumihara Hyogo et al. JP2013165687A, as applied to parent claim 1, in view of
Miresmailli et al. US 20170032258 A1 (Provisional Application US 62198761 filed 07/30/2015) (hereinafter “Miresmailli”).
Claim 4, 
Izumihara further teaches:  
a keyword detection unit that detects a keyword related to an abnormality of the plant cultivated by the user from content of a message transmitted by each of user terminals operated by each of the plurality of users; Application No. 16/063,692([0080]: The server apparatus 100 may analyze the posted data of the user by morphological analysis or the like, and provide the user with information such as what problems (such as illness) frequently occur in which region. For example, when post data including a specific keyword is transmitted from a user who cultivates a plant in a specific area, the server apparatus 100 recognizes this and transmits the keyword to other users in the area. Can be notified.; [0078]; [0050]: “ asking questions to other users who have similar plant cultivation conditions when the user faces difficulties in the process of plant cultivation.” ; [0063]: “On the other hand, when the help function is used (S2: YES), the posted data is a question. “; [0060]: “the control unit 110 first acquires post data transmitted from any user's communication terminal 200 via the communication unit 130 (step S1).”; [0066]: “As described above, according to the cultivation support system 10 of the present embodiment, when the user grows a plant while sharing information with a follower such as a friend like an SNS, an unclear point or a question arises. It is possible to share information with users other than followers by performing a predetermined operation. Here, since users other than followers are users who are growing plants with similar cultivation conditions to the users themselves, there is a relatively high possibility that they face the same problem (or have faced it).)
an abnormality specifying unit that specifies a plant having an abnormality among the plants cultivated by the user who transmits a message including the detected keyword and specifies a type of the abnormality from the cultivation information of the plant;2 ([0065]:  The answer from the user is added to the posted data as a comment on the posted data of the user who is the questioner, and is displayed in the posted data area A3 in the display mode as shown in FIG. This question and answer may be viewable not only by the user who is the questioner and the user who is the respondent, but also by all the users who have received the question posting data.; [0050]: “ asking questions to other users who have similar plant cultivation conditions when the user faces difficulties in the process of plant cultivation… The user who has received the question can answer by performing the same operation as adding a comment to the diary.;”; [0051]: Specifically, the advice function is a function that allows the user to receive an answer from the advisor.; [0063]: “On the other hand, when the help function is used (S2: YES), the posted data is a question. “; [0080]:  The server apparatus 100 may analyze the posted data of the user by morphological analysis or the like, and provide the user with information such as what problems (such as illness) frequently occur in which region. For example, when post data including a specific keyword is transmitted from a user who cultivates a plant in a specific area, the server apparatus 100 recognizes this and transmits the keyword to other users in the area. Can be notified.; [0078]; [0066]: “It is possible to share information with users other than followers by performing a predetermined operation. Here, since users other than followers are users who are growing plants with similar cultivation conditions to the users themselves, there is a relatively high possibility that they face the same problem (or have faced it). It can be expected to obtain desired information (answer) relatively easily.; [0026]: The post data is data such as diaries, questions, and answers posted by the user through the service, and is associated with the user data of each user.)
Izumihara fails to teach: 
an abnormality learning unit that performs learning intended for acquiring information effective for preventing or eliminating the specified abnormality on the basis of the cultivation information.  
Miresmailli however, in analogous art of providing crop growth modeling and recommendations, teaches: 
an abnormality learning unit that performs learning intended for acquiring information effective for preventing or eliminating the specified abnormality on the basis of the cultivation information. (Fig. 6, 11; Fig. 8 “850”; Abstract; [0082]; [0087]; [0093]: At 740 the DPU correlates the assessments of the health of individual plants (as inputted by the expert) with the sensor data captured for the same plants to generate trained data and, in some cases, one or more data-derived models. The correlation can involve the use of machine learning and classification, and the development of pattern recognition models…As and when activity 700 is repeated, additional expert assessments and associated sensor data can be added, processed and included in the stored trained data and/or used to further enhance the models.; [0095] In order to quickly build a data-derived model for a particular type of crop and a particular disease or condition, during a training phase an expert may look for plants that are healthy and for plants that are exhibiting a particular problem (e.g. a specific disease or pest) and capture and transmit sensor data along with their expert assessment for just those plants.; [0100]: The real-time assessment delivered to the non-expert is based on a model derived from trained data that was derived from expert assessments in activity 700. In this way the non-expert can inspect the plant and learn how it would have been assessed by an expert, without the expert needing to be present to teach the non-expert.; [0105]: For example if data has been captured from sensor-types on the mobile sensory platform that are not on the handheld devices, this data may be correlated with the expert assessments obtained for the same plants during activity 700 to provide further trained data and/or enhance models that can be stored and used for classification of plant health. At 950 the DPU classifies the condition of each plant by applying a model, derived from the trained data, to the sensor data received from mobile sensory platform at 930. Plant health information based on this classification can be disseminated for various purposes as described below in reference to activity 1000 of FIG. 10A.; Fig. 9: “940”->”950”; [0134]: Sensors can be used to obtain information from the plants, and then trained data and associated models generated as described above, can be used to assess and/or predict plant health based on new sensor data.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Izumihara’s apparatus and method(s) for providing cultivation monitoring and assistance as described above, to clearly include an abnormality learning unit that performs learning for acquiring information preventing and eliminating cultivation / plant abnormalities  in view of Miresmailli with the motivation to provide enhanced quality and consistency in growth models based on expert input and provide enhanced and more accurate crop-related information and an improved crop management, monitoring,  and health assessment for non-expert users (e.g. Miresmailli: [0012]; [0060]-[0061]: The systems and methods have an automated component, but are flexible and can be repeatedly modified to enhance the crop-related information that they provide. ; [0093]; [0114]; [0125]; [0127]: Over time, through machine learning, data mining and/or pattern recognition processes, the DPU can develop specific performance patterns and data-derived models that can be used for classification and analysis of new data. …With this early-stage detection, preventative measures can then be taken to try to avoid deterioration in the health and/or improve the performance of the plant.) (see MPEP 2143 G).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180146626 A1 describing an intelligent growing management method and device including classifying collected plant data and comparing current plant conditions to  stored marked plant conditions to identify threshold deviations and generate regulation data to regulate/control planting conditions optimally based on the condition and environment of the plant
V. Kumar, V. Dave, R. Nagrani, S. Chaudhary and M. Bhise, "Crop cultivation information system on mobile devices," 2013 IEEE Global Humanitarian Technology Conference: South Asia Satellite (GHTC-SAS), 2013, pp. 196-202, doi: 10.1109/GHTC-SAS.2013.6629915.
JP2002108971A Plant cultivation support system and recording medium for monitoring cultivation and providing cultivation assistance for identified abnormalities 
US 20140258173 A1 : Describing a programmable plant system for generating growth models for plants and providing recommendations based on different growing conditions including generating optimal planning schedules based on the growing conditions 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner cites to Applicant’s PGPub US20190124853A1 for ease of reference. 
        2 E.g. Spec: 219: “In step S106, the abnormality specifying unit 912 causes information related to the specified abnormality to be displayed in a message within the user community. Specifically, for example, it is possible to causes a message “it is suffering from the powdery mildew” by the expert to be displayed as the cultivation assistance information.”